Title: From Alexander Hamilton to John Steele, 15 October 1792
From: Hamilton, Alexander
To: Steele, John



My Dear Sir
Philadelphia October15. 1792

The letter which you did me the favour to write me of the 19th of September came to hand two days ago.
The late symptoms of acquiescence in the duty on distilled spirits, which you announce in your quarter are particularly satisfactory. If the people will but make trial of the thing, their good will towards it will increase. This has hitherto happened every where, where the law has gone into operation. There certainly can be no tax more eligible or less burthensome.
Though I impose on myself great circumspection on the subject of elections for the Fœderal Government, yet in relation to the characters you mention, I feel myself more at liberty, and my intire confidence in you will not permit me to affect reserve. I take it for granted that in all the Northern and Middle states, the present President will have an unanimous vote. I trust it will be so in the South also. A want of unanimity would be a blot in our political hemisphere and would wound the mind of that excellent character, to whom this Country is so much indebted.
For Vice President, Mr Adams will have a nearly unanimous vote in the Eastern States. The same thing would happen in New York, if the Electors were to be chosen by the People; but as they will be chosen by the Legislature, and as a majority of the existing assembly are Clintonians, the electors will I fear be of the same complexion. In Jersey Mr. Adams will have a unanimous vote and according to present appearances in Pensylvania likewise. The parties have had a trial of their strength here for representatives, and though the issue is not finally ascertained, there is a moral certainty from the returns received that the Ticket supported by the Fœderal Interest will prevail by a large majority. The electors nominated by the same interest will all or nearly all favour Mr Adams. I believe the weight of Delaware will be thrown into the same scale. And I think it probable there will be votes for Mr. Adams in Maryland. I presume none in Virginia or Georgia. Of North Carolina you can best Judge. In South Carolina, he will have votes but I am at a loss to judge of the proportion.
This statement will inform you, that Mr. Adams is the man, who will be supported in the Northern & Middle States by the friends of the Government. They reason thus—“Mr. Adams like other men has his faults and his foibles. Some of the opinions he is supposed to entertain, we do not approve—but we believe him to be honest firm faithful and independent—a sincere lover of his country—a real friend to genuine liberty; but combining his attachment to that with the love of order and stable government. No man’s private character can be fairer than his. No man has given stronger proofs than him of disinterested & intrepid patriotism. We will therefore support him as far preferable to any one, who is likely to be opposed to him.”
Who will be seriously opposed to him I am yet at a loss to decide. One while Governor Clinton appeared to be the man. Of late there have been symptoms of Col Burr’s canvassing for it. Some say, one or both of these will be played off as a diversion in favour of Mr. Jefferson.
I do not scruple to say to you, that my preference of Mr. Adams to either of these characters is decided. As to Mr. Clinton he is a man of narrow and perverse politics, and as well under the former as under the present Government, he has been steadily since the termination of the war with Great Britain opposed to national principles. My opinion of Mr. Burr is yet to form—but according to the present state of it, he is a man whose only political principle is, to mount at all events to the highest legal honours of the Nation and as much further as circumstances will carry him. Imputations not favourable to his integrity as a man rest upon him; but I do not vouch for their authenticity.
There was a time when I should have ballanced between Mr. Jefferson & Mr. Adams; but I now view the former as a man of sublimated & paradoxical imagination—cherishing notions incompatible with regular and firm government.
Thus have I opened myself to you with frankness. I doubt not that I am perfectly safe in doing it.
You give me pain by telling me that you have declined serving in the house of Representatives after the 3d. of March next and that it is doubtful whether you will attend the next session.
I anxiously hope that you will find it convenient to attend and that you will change your resolution as to not serving in a future house. The ensuing session will be an interesting one, and the next Congress will either anchor the Government in safety or set it afloat. My apprehension is excited when I see so many valuable members dropping off. Mr. Laurance & Mr. Benson will not serve again. Mr. Barnewell also declines. The house will I fear lose more of its talents than it can spare.
With the truest esteem and regard   I remain Dr Sir   Your obedient servant
Alexander Hamilton
John Steele Esqr
